Exhibit 10.2

 

EXECUTION COPY

 

Syniverse Technologies, Inc.

 

7 ¾% Senior Subordinated Notes due 2013

 

unconditionally guaranteed as to the

payment of principal, premium,

if any, and interest by

 

Each of the Guarantors named herein

 

--------------------------------------------------------------------------------

 

Exchange and Registration Rights Agreement

 

August 24, 2005

 

Lehman Brothers Inc.

790 7th Avenue

New York, New York 10019

 

Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

 

Ladies and Gentlemen:

 

Syniverse Technologies, Inc., a Delaware corporation (the “Company”), proposes
to issue and sell to the Purchasers (as defined herein) upon the terms set forth
in the Purchase Agreement (as defined herein) its 7 ¾% Senior Subordinated Notes
due 2013, which are unconditionally guaranteed by Syniverse Holdings, Inc., a
Delaware corporation and the direct parent of the Company (“Syniverse
Holdings”), and each of Syniverse’s current and future Domestic Subsidiaries,
including Syniverse Brience, LLC (“Syniverse Brience”) and Syniverse
Technologies of Virginia, Inc. (“Syniverse Virginia”) (collectively, the
“Guarantors”). As an inducement to the Purchasers to enter into the Purchase
Agreement and in satisfaction of a condition to the obligations of the
Purchasers thereunder, the Company and the Guarantors agree with the Purchasers
for the benefit of holders (as defined herein) from time to time of the Transfer
Restricted Securities (as defined herein) as follows:

 

1. Certain Definitions. For purposes of this Exchange and Registration Rights
Agreement, the following terms shall have the following respective meanings
(capitalized terms not defined herein shall have the meanings assigned to them
in the Indenture or Purchase Agreement, as the case may be):

 

“Base Interest” shall mean the interest that would otherwise accrue on the
Securities under the terms thereof and the Indenture, without giving effect to
the provisions of this Exchange and Registration Rights Agreement.

 

1



--------------------------------------------------------------------------------

The term “broker-dealer” shall mean any broker or dealer registered with the
Commission under the Exchange Act.

 

“Closing Date” shall mean the date on which the Securities are initially issued.

 

“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

 

“Effective Time,” in the case of (i) an Exchange Registration, shall mean the
time and date as of which the Commission declares the Exchange Offer
Registration Statement effective or as of which the Exchange Offer Registration
Statement otherwise becomes effective and (ii) a Shelf Registration, shall mean
the time and date as of which the Commission declares the Shelf Registration
Statement effective or as of which the Shelf Registration Statement otherwise
becomes effective.

 

“Electing Holder” shall mean any holder of Transfer Restricted Securities that
has returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 3(d)(ii) or 3(d)(iii) hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, or any successor
thereto, as the same shall be amended from time to time.

 

“Exchange Notes” shall have the meaning assigned thereto in Section 2(a) hereof.

 

“Exchange Offer” shall have the meaning assigned thereto in Section 2(a) hereof.

 

“Exchange Offer Registration Statement” shall have the meaning assigned thereto
in Section 2(a) hereof.

 

“Exchange Registration” shall have the meaning assigned thereto in Section 3(c)
hereof.

 

The term “holder” shall mean the Purchasers and other persons who acquire
Transfer Restricted Securities from time to time (including any successors or
assigns), in each case for so long as such person owns any Transfer Restricted
Securities.

 

“Indenture” shall mean the Indenture, dated as of August 24, 2005, between the
Company, the Guarantors and The Bank of New York, as Trustee, as the same shall
be amended from time to time.

 

“Liquidated Damages” shall have the meaning assigned thereto in Section 2(c)
hereof.

 

“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Security holder Questionnaire substantially in the form of Exhibit A hereto.

 

2



--------------------------------------------------------------------------------

The term “person” shall mean a corporation, association, partnership,
organization, business, individual, government or political subdivision thereof
or governmental agency.

 

“Purchase Agreement” shall mean the Purchase Agreement, dated as of August 18,
2005, between the Purchasers, the Guarantors and the Company relating to the
Securities.

 

“Purchasers” shall mean Lehman Brothers Inc. and Deutsche Bank Securities Inc.

 

“Registration Default” shall have the meaning assigned thereto in Section 2(c)
hereof.

 

“Registration Expenses” shall have the meaning assigned thereto in Section 4
hereof.

 

“Resale Period” shall have the meaning assigned thereto in Section 2(a) hereof.

 

“Restricted Holder” shall mean (i) a holder that is an affiliate of the Company
within the meaning of Rule 405, (ii) a holder who acquires Exchange Notes
outside the ordinary course of such holder’s business, (iii) a holder who has
arrangements or understandings with any person to participate in the Exchange
Offer for the purpose of distributing Exchange Notes and (iv) a holder that is a
broker-dealer, but only with respect to Transfer Restricted Securities received
by such broker-dealer pursuant to an Exchange Offer in exchange for Transfer
Restricted Securities acquired by the broker-dealer directly from the Company.

 

“Rule 144,” “Rule 405” and “Rule 415” shall mean, in each case, such rule
promulgated under the Securities Act (or any successor provision), as the same
shall be amended from time to time.

 

“Securities” shall mean, collectively, the 7 ¾% Senior Subordinated Notes due
2013 of the Company, to be issued and sold to the Purchasers, and securities
issued in exchange therefor or in lieu thereof pursuant to the Indenture. Each
Security is entitled to the benefit of the guarantees provided for in the
Indenture (the “Guarantees”) and, unless the context otherwise requires, any
reference herein to a “Security,” an “Exchange Note” or a “Transfer Restricted
Security” shall include a reference to the related Guarantees.

 

“Securities Act” shall mean the Securities Act of 1933, or any successor
thereto, as the same shall be amended from time to time.

 

“Shelf Registration” shall have the meaning assigned thereto in Section 2(b)
hereof.

 

“Shelf Registration Statement” shall have the meaning assigned thereto in
Section 2(b) hereof.

 

3



--------------------------------------------------------------------------------

“Transfer Restricted Securities” shall mean the Securities; until:

 

(1) the date on which such Security has been exchanged by a Person other than a
broker-dealer for an Exchange Note in the Exchange Offer;

 

(2) following the exchange by a broker-dealer in the Exchange Offer of a
Security for an Exchange Note, the date on which such Exchange Note is sold to a
purchaser who receives from such broker-dealer on or prior to the date of such
sale a copy of the prospectus contained in the Exchange Offer Registration
Statement;

 

(3) the date on which such Security has been effectively registered under the
Securities Act and disposed of in accordance with the Shelf Registration
Statement; or

 

(4) the date on which such Security is distributed to the public pursuant to
Rule 144 under the Securities Act.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, or any
successor thereto, and the rules, regulations and forms promulgated thereunder,
all as the same shall be amended from time to time.

 

Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Exchange and
Registration Rights Agreement, and the words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Exchange and Registration Rights
Agreement as a whole and not to any particular Section or other subdivision.

 

2. Registration Under the Securities Act.

 

(a) Except as set forth in Section 2(b) below, the Company and the Guarantors
agree to file under the Securities Act, on or prior to 90 days after the Closing
Date, a registration statement relating to an offer to exchange (such
registration statement, the “Exchange Offer Registration Statement”, and such
offer, the “Exchange Offer”) any and all of the Securities for a like aggregate
principal amount of debt securities issued by the Company and guaranteed by the
Guarantors, which debt securities and guarantees are substantially identical to
the Securities and the related Guarantees, respectively (and are entitled to the
benefits of a trust indenture which is substantially identical to the Indenture
or is the Indenture and which has been qualified under the Trust Indenture Act),
except that they have been registered pursuant to an effective registration
statement under the Securities Act and do not contain provisions for the
Liquidated Damages as contemplated in Section 2(c) below (such new debt
securities hereinafter called “Exchange Notes”). The Company and the Guarantors
agree to use all commercially reasonable efforts to have the Exchange Offer
Registration Statement declared effective by the Commission on or prior to 180
days after the Closing Date. The Exchange Offer will be registered under the
Securities Act on the appropriate form and will comply with all applicable
tender offer rules and regulations under the Exchange Act. Unless the Exchange
Offer would not be permitted by applicable law or Commission policy, the Company
and the Guarantors further agree to use all commercially reasonable efforts to
commence and complete the Exchange Offer on or prior to 45 business days, or
longer, if required by the federal securities laws, after such date on which the
Exchange Offer Registration Statement was declared effective by the Commission,

 

4



--------------------------------------------------------------------------------

exchange Exchange Notes for all Transfer Restricted Securities that have been
properly tendered and not withdrawn on or prior to the expiration of the
Exchange Offer. The Exchange Offer will be deemed to have been “completed” only
if the debt securities and related guarantees received by holders other than
Restricted Holders in the Exchange Offer for Transfer Restricted Securities are,
upon receipt, transferable by each such holder without restriction under the
Securities Act and the Exchange Act and without material restrictions under the
blue sky or securities laws of a substantial majority of the States of the
United States of America. The Exchange Offer shall be deemed to have been
completed upon the earlier to occur of (i) the Company having exchanged the
Exchange Notes for all outstanding Transfer Restricted Securities pursuant to
the Exchange Offer and (ii) the Company having exchanged, pursuant to the
Exchange Offer, Exchange Notes for all Transfer Restricted Securities that have
been properly tendered and not withdrawn before the expiration of the Exchange
Offer. The Company agrees (x) to include in the Exchange Offer Registration
Statement a prospectus for use in any resales by any holder of Exchange Notes
that is a broker-dealer and (y) to keep such Exchange Offer Registration
Statement effective for a period (the “Resale Period”) beginning when Exchange
Notes are first issued in the Exchange Offer and ending upon the earlier of the
expiration of the 180th day after the Exchange Offer has been completed or such
time as such broker-dealers no longer own any Transfer Restricted Securities.
With respect to such Exchange Offer Registration Statement, such holders shall
have the benefit of the rights of indemnification and contribution set forth in
Sections 6(a), (c), (d) and (e) hereof.

 

(b) If (i) the Company and the Guarantors are not (A) required to file the
Exchange Offer Registration Statement; or (B) permitted to consummate the
Exchange Offer because the Exchange Offer is not permitted by applicable law or
Commission policy, (ii) any holder of Transfer Restricted Securities notifies
the Company prior to the 20th day following the consummation of the Exchange
Offer that (X) it is prohibited by applicable law or Commission policy from
participating in the Exchange Offer; or (Y) that it may not resell the Exchange
Notes acquired by it in the Exchange Offer to the public without delivering a
prospectus and the prospectus contained in the Exchange Offer Registration
Statement is not appropriate or available for resales; or (Z) that it is a
broker-dealer and owns Securities acquired directly from the Company or an
affiliate of the Company, the Company and the Guarantors will use all
commercially reasonable efforts to file under the Securities Act on or prior to
30 days after such filing obligation arises, a “shelf” registration statement
providing for the registration of, and the sale on a continuous or delayed basis
by the holders of, all of the Transfer Restricted Securities, pursuant to Rule
415 or any similar rule that may be adopted by the Commission (such filing, the
“Shelf Registration” and such registration statement, the “Shelf Registration
Statement”). The Company and the Guarantors agree to use all commercially
reasonable efforts (x) to cause the Shelf Registration Statement to become or be
declared effective on or prior to 90 days after such obligation arises and to
keep such Shelf Registration Statement continuously effective for a period
ending on the earlier of the second anniversary of the Effective Time or such
time as there are no longer any Transfer Restricted Securities outstanding,
provided, however, that no holder shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement or to use the prospectus
forming a part thereof for resales of Transfer Restricted Securities unless such
holder is an Electing Holder, and (y) after the Effective Time of the Shelf
Registration Statement, promptly upon the request of any holder of Transfer
Restricted Securities that is

 

5



--------------------------------------------------------------------------------

not then an Electing Holder, to take any action reasonably necessary to enable
such holder to use the prospectus forming a part thereof for resales of Transfer
Restricted Securities, including, without limitation, any action necessary to
identify such holder as a selling securityholder in the Shelf Registration
Statement, provided, however, that nothing in this clause (y) shall relieve any
such holder of the obligation to return a completed and signed Notice and
Questionnaire to the Company in accordance with Section 3(d)(ii) hereof. The
Company further agrees to supplement or make amendments to the Shelf
Registration Statement, as and when required by the rules, regulations or
instructions applicable to the registration form used by the Company for such
Shelf Registration Statement or by the Securities Act, and the Company agrees to
furnish to each Electing Holder copies of any such supplement or amendment prior
to its being used or promptly following its filing with the Commission.

 

(c) In the event that (i) the Company and the Guarantors have not filed the
Exchange Offer Registration Statement or Shelf Registration Statement on or
before the date on which such registration statement is required to be filed
pursuant to Section 2(a) or 2(b), respectively, or (ii) such Exchange Offer
Registration Statement or Shelf Registration Statement has not become effective
or been declared effective by the Commission on or before the date on which such
registration statement is required to become or be declared effective pursuant
to Section 2(a) or 2(b), respectively (the “Effectiveness Target Date”), or
(iii) the Exchange Offer has not been consummated within 30 business days of the
Effectiveness Target Date with respect to the Exchange Offer Registration
Statement or (iv) any Exchange Offer Registration Statement or Shelf
Registration Statement required by Section 2(a) or 2(b) hereof is declared
effective but thereafter ceases to be effective or usable in connection with
resales of Transfer Restricted Securities during the time period specified
herein (each such event referred to in clauses (i) through (iv), a “Registration
Default” and each period during which a Registration Default has occurred and is
continuing, a “Registration Default Period”), then, as liquidated damages for
such Registration Default, subject to the provisions of Section 9(b), liquidated
damages (“Liquidated Damages”), in addition to the Base Interest, shall accrue
at a rate of 0.25% per annum with respect to the first 90-day period immediately
following the occurrence of the first Registration Default. The amount of
Liquidated Damages will increase by an additional 0.25% per annum with respect
to each subsequent 90-day period until all Registration Defaults have been
cured, up to a maximum amount of Liquidated Damages for all Registration
Defaults of 1.0% per annum. Following the cure of all Registration Defaults, the
accrual of Liquidated Damages will cease. All accrued Liquidated Damages will be
paid by the Company and the Guarantors on each Interest Payment Date (as defined
in the Indenture) to the Global Note Holder (as defined in the Indenture) by
wire transfer of immediately available funds or by federal funds check and to
Holders of Certificated Notes (as defined in the Indenture) by wire transfer to
the accounts specified by them or by mailing checks to their registered
addresses if no such accounts have been specified.

 

(d) Any reference herein to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time and any reference herein to any
post-effective amendment to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time.

 

6



--------------------------------------------------------------------------------

3. Registration Procedures.

 

If the Company and the Guarantors file a registration statement pursuant to
Section 2(a) or Section 2(b), the following provisions shall apply:

 

(a) At or before the Effective Time of the Exchange Offer or the Shelf
Registration, as the case may be, the Company shall qualify the Indenture under
the Trust Indenture Act of 1939.

 

(b) In the event that such qualification would require of a new trustee under
the Indenture, the Company shall appoint a new trustee thereunder pursuant to
the applicable provisions of the Indenture.

 

(c) In connection with the Company’s obligations with respect to the
registration of Exchange Notes as contemplated by Section 2(a) (the “Exchange
Registration”), if applicable, the Company and the Guarantors shall, as soon as
practicable (or as otherwise specified):

 

(i) prepare and file with the Commission, as soon as practicable but no later
than 90 days after the Closing Date, an Exchange Offer Registration Statement on
any form which may be utilized by the Company and which shall permit the
Exchange Offer and resales of Exchange Notes by broker-dealers during the Resale
Period to be effected as contemplated by Section 2(a), and use all commercially
reasonable efforts to cause such Exchange Offer Registration Statement to become
effective as soon as practicable thereafter, but no later than 180 days after
the Closing Date;

 

(ii) as soon as practicable prepare and file with the Commission such amendments
and supplements to such Exchange Offer Registration Statement and the prospectus
included therein as may be necessary to effect and maintain the effectiveness of
such Exchange Offer Registration Statement for the periods and purposes
contemplated in Section 2(a) hereof and as may be required by the applicable
rules and regulations of the Commission and the instructions applicable to the
form of such Exchange Offer Registration Statement, and promptly provide each
broker-dealer holding Exchange Notes with such number of copies of the
prospectus included therein (as then amended or supplemented), in conformity in
all material respects with the requirements of the Securities Act and the Trust
Indenture Act and the rules and regulations of the Commission thereunder, as
such broker-dealer reasonably may request prior to the expiration of the Resale
Period, for use in connection with resales of Exchange Notes;

 

(iii) with respect to a Shelf Registration Statement, promptly advise each
broker-dealer that has requested or received copies of the prospectus included
in such registration statement, and, if requested by such broker-dealer, confirm
such advice in writing, (A) when such Exchange Offer Registration Statement or
the prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed, and, with respect to such Exchange
Offer Registration Statement or any post-effective amendment, when the same has
become effective, (B) of

 

7



--------------------------------------------------------------------------------

any comments by the Commission and by the blue sky or securities commissioner or
regulator of any state with respect thereto or any request by the Commission for
amendments or supplements to such Exchange Offer Registration Statement or
prospectus or for additional information, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of such Exchange Offer
Registration Statement or the initiation or threatening of any proceedings for
that purpose, (D) if at any time the representations and warranties of the
Company contemplated by Section 5 cease to be true and correct in all material
respects, (E) of the receipt by the Company of any notification with respect to
the suspension of the qualification of the Exchange Notes for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose, or (F) at any time during the Resale Period when a prospectus is
required to be delivered under the Securities Act, that such Exchange Offer
Registration Statement, prospectus, prospectus amendment or supplement or
post-effective amendment does not conform in all material respects to the
applicable requirements of the Securities Act and the Trust Indenture Act and
the rules and regulations of the Commission thereunder or contains an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

 

(iv) in the event that the Company would be required, pursuant to Section
3(c)(iii)(F) above, to notify any broker-dealers holding Exchange Notes, without
delay prepare and furnish to each such holder a reasonable number of copies of a
prospectus supplemented or amended so that, as thereafter delivered to
purchasers of such Exchange Notes during the Resale Period, such prospectus
shall conform in all material respects to the applicable requirements of the
Securities Act and the Trust Indenture Act and the rules and regulations of the
Commission thereunder and shall not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;

 

(v) use all commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of such Exchange Offer Registration Statement
or any post-effective amendment thereto at the earliest practicable date;

 

(vi) use all commercially reasonable efforts to (A) register or qualify the
Exchange Notes under the securities laws or blue sky laws of such jurisdictions
as are contemplated by Section 2(a) no later than the commencement of the
Exchange Offer, (B) keep such registrations or qualifications in effect and
comply with such laws so as to permit the continuance of offers, sales and
dealings therein in such jurisdictions until the expiration of the Resale Period
and (C) take any and all other actions as may be reasonably necessary or
advisable to enable each broker-dealer holding Exchange Notes to consummate the
disposition thereof in such jurisdictions; provided, however, that neither the
Company nor the Guarantors shall be required for any such purpose to (1) qualify
as a foreign corporation in any jurisdiction wherein it would not otherwise be
required to qualify but for the requirements of this Section 3(c)(vi), (2)
consent to general service of process in any such jurisdiction or (3) make any
changes to

 

8



--------------------------------------------------------------------------------

its certificate of incorporation or by-laws or any agreement between it and its
stockholders;

 

(vii) provide a CUSIP number for all Exchange Notes, not later than the
applicable Effective Time;

 

(viii) use all commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission, and make generally available to its
securityholders as soon as practicable but no later than eighteen months after
the effective date of such Exchange Offer Registration Statement, an earning
statement of the Company and its subsidiaries complying with Section 11(a) of
the Securities Act (including, at the option of the Company, Rule 158
thereunder).

 

(d) In connection with the Company’s and the Guarantors’ obligations with
respect to the Shelf Registration, if applicable, the Company and the Guarantors
shall:

 

(i) prepare and file with the Commission, as soon as practicable but in any case
within the time periods specified in Section 2(b), a Shelf Registration
Statement on any form which may be utilized by the Company and which shall
register all of the Transfer Restricted Securities for resale by the holders
thereof in accordance with such method or methods of disposition as may be
specified by such of the holders as, from time to time, may be Electing Holders
and use all commercially reasonable efforts to cause such Shelf Registration
Statement to become effective as soon as practicable but in any case within the
time periods specified in Section 2(b);

 

(ii) not less than 30 calendar days prior to the Effective Time of the Shelf
Registration Statement, mail the Notice and Questionnaire to the holders of
Transfer Restricted Securities; no holder shall be entitled to be named as a
selling securityholder in the Shelf Registration Statement as of the Effective
Time, and no holder shall be entitled to use the prospectus forming a part
thereof for resales of Transfer Restricted Securities at any time, unless such
holder has returned a completed and signed Notice and Questionnaire to the
Company by the deadline for response set forth therein; provided, however,
holders of Transfer Restricted Securities shall have at least 28 calendar days
from the date on which the Notice and Questionnaire is first mailed to such
holders to return a completed and signed Notice and Questionnaire to the
Company;

 

(iii) after the Effective Time of the Shelf Registration Statement, upon the
request of any holder of Transfer Restricted Securities that is not then an
Electing Holder, promptly send a Notice and Questionnaire to such holder;
provided that the Company shall not be required to take any action to name such
holder as a selling securityholder in the Shelf Registration Statement or to
enable such holder to use the prospectus forming a part thereof for resales of
Transfer Restricted Securities until such holder has returned a completed and
signed Notice and Questionnaire to the Company;

 

(iv) as soon as practicable prepare and file with the Commission such amendments
and supplements to such Shelf Registration Statement and the prospectus included
therein as may be necessary to effect and maintain the effectiveness

 

9



--------------------------------------------------------------------------------

of such Shelf Registration Statement for the period specified in Section 2(b)
hereof and as may be required by the applicable rules and regulations of the
Commission and the instructions applicable to the form of such Shelf
Registration Statement, and furnish to the Electing Holders copies of any such
supplement or amendment simultaneously with or prior to its being used or filed
with the Commission;

 

(v) use commercially reasonable efforts to comply with the provisions of the
Securities Act with respect to the disposition of all of the Transfer Restricted
Securities covered by such Shelf Registration Statement in accordance with the
intended methods of disposition by the Electing Holders provided for in such
Shelf Registration Statement;

 

(vi) provide (A) the Electing Holders, (B) the underwriters (which term, for
purposes of this Exchange and Registration Rights Agreement, shall include a
person deemed to be an underwriter within the meaning of Section 2(a)(11) of the
Securities Act, if such person notifies the Company of its status as an
underwriter), if any, thereof, (C) any sales or placement agent therefor, (D)
counsel for any such underwriter or agent and (E) not more than one counsel for
all the Electing Holders the opportunity to participate in the preparation of
such Shelf Registration Statement, each prospectus included therein or filed
with the Commission and each amendment or supplement thereto;

 

(vii) for a reasonable period prior to the filing of such Shelf Registration
Statement, and throughout the period specified in Section 2(b), make available
at reasonable times at the Company’s principal place of business or such other
reasonable place for inspection by the persons referred to in Section 3(d)(vi)
who shall certify to the Company that they have a current intention to sell the
Transfer Restricted Securities pursuant to the Shelf Registration such financial
and other information and books and records of the Company, and cause the
officers, employees, counsel and independent certified public accountants of the
Company to respond to such inquiries, as shall be reasonably necessary, in the
judgment of the respective counsel referred to in such Section, to conduct a
reasonable investigation within the meaning of Section 11 of the Securities Act;
provided, however, that each such party shall be required to maintain in
confidence and not to disclose to any other person any information or records
reasonably designated by the Company as being confidential (and, if requested by
the Company, will enter into a confidentiality agreement providing that), until
such time as (A) such information becomes a matter of public record (whether by
virtue of its inclusion in such registration statement or otherwise), or (B)
such person shall be required so to disclose such information pursuant to a
subpoena or order of any court or other governmental agency or body having
jurisdiction over the matter (subject to the requirements of such order, and
only after such person shall have given the Company prompt prior written notice
of such requirement), or (C) such information is required to be set forth in
such Shelf Registration Statement or the prospectus included therein or in an
amendment to such Shelf Registration Statement or an amendment or supplement to
such prospectus in order that such Shelf Registration Statement, prospectus,
amendment or supplement, as the case may be, complies with applicable
requirements of the federal securities laws and the rules and regulations of the
Commission and does not contain an

 

10



--------------------------------------------------------------------------------

untrue statement of a material fact or omit to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing;

 

(viii) with respect to a Shelf Registration Statement, promptly advise each of
the Electing Holders, any sales or placement agent therefor and any underwriter
thereof (which notification may be made through any managing underwriter that is
a representative of such underwriter for such purpose) and, if requested by each
of the Electing Holders, any sales or placement agent therefor and any
underwriter thereof, confirm such advice in writing, (A) when such Shelf
Registration Statement or the prospectus included therein or any prospectus
amendment or supplement or post-effective amendment has been filed, and, with
respect to such Shelf Registration Statement or any post-effective amendment,
when the same has become effective, (B) of any comments by the Commission and by
the blue sky or securities commissioner or regulator of any state with respect
thereto or any request by the Commission for amendments or supplements to such
Shelf Registration Statement or prospectus or for additional information, (C) of
the issuance by the Commission of any stop order suspending the effectiveness of
such Shelf Registration Statement or the initiation or threatening of any
proceedings for that purpose, (D) if at any time the representations and
warranties of the Company contemplated by Section 3(d)(xvii) or Section 5 cease
to be true and correct in all material respects, (E) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, or (F) if at any time when a
prospectus is required to be delivered under the Securities Act, that such Shelf
Registration Statement, prospectus, prospectus amendment or supplement or
post-effective amendment does not conform in all material respects to the
applicable requirements of the Securities Act and the Trust Indenture Act and
the rules and regulations of the Commission thereunder or contains an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

 

(ix) use all commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of such registration statement or any
post-effective amendment thereto at the earliest practicable date;

 

(x) if requested by any managing underwriter or underwriters, any placement or
sales agent or any Electing Holder, promptly incorporate in a prospectus
supplement or post-effective amendment such information as is required by the
applicable rules and regulations of the Commission and as such managing
underwriter or underwriters, such agent or such Electing Holder specifies should
be included therein relating to the terms of the sale of such Transfer
Restricted Securities, including information with respect to the principal
amount of Transfer Restricted Securities being sold by such Electing Holder or
agent or to any underwriters, the name and description of such Electing Holder,
agent or underwriter, the offering price of such Transfer Restricted Securities
and any discount, commission or other compensation payable in respect thereof,
the purchase price being paid therefor by such underwriters and with respect to
any other terms of the offering of the Transfer Restricted Securities to be sold
by such

 

11



--------------------------------------------------------------------------------

Electing Holder or agent or to such underwriters; and make all required filings
of such prospectus supplement or post-effective amendment promptly after
notification of the matters to be incorporated in such prospectus supplement or
post-effective amendment;

 

(xi) furnish to each Electing Holder, each placement or sales agent, if any,
therefor, each underwriter, if any, thereof and the respective counsel referred
to in Section 3(d)(vi) an executed copy (or, in the case of an Electing Holder,
a conformed copy) of such Shelf Registration Statement, each such amendment and
supplement thereto (in each case including all exhibits thereto (in the case of
an Electing Holder of Transfer Restricted Securities, upon request) and
documents incorporated by reference therein) and such number of copies of such
Shelf Registration Statement (excluding exhibits thereto and documents
incorporated by reference therein unless specifically so requested by such
Electing Holder, agent or underwriter, as the case may be) and of the prospectus
included in such Shelf Registration Statement (including each preliminary
prospectus and any summary prospectus), in conformity in all material respects
with the applicable requirements of the Securities Act and the Trust Indenture
Act and the rules and regulations of the Commission thereunder, and such other
documents, as such Electing Holder, agent, if any, and underwriter, if any, may
reasonably request in order to facilitate the offering and disposition of the
Transfer Restricted Securities owned by such Electing Holder, offered or sold by
such agent or underwritten by such underwriter and to permit such Electing
Holder, agent and underwriter to satisfy the prospectus delivery requirements of
the Securities Act; and the Company hereby consents to the use of such
prospectus (including such preliminary and summary prospectus) and any amendment
or supplement thereto by each such Electing Holder and by any such agent and
underwriter, in each case in the form most recently provided to such person by
the Company, in connection with the offering and sale of the Transfer Restricted
Securities covered by the prospectus (including such preliminary and summary
prospectus) or any supplement or amendment thereto;

 

(xii) use all commercially reasonable efforts to (A) register or qualify the
Transfer Restricted Securities to be included in such Shelf Registration
Statement under such securities laws or blue sky laws of such jurisdictions as
any Electing Holder and each placement or sales agent, if any, therefor and
underwriter, if any, thereof shall reasonably request, (B) keep such
registrations or qualifications in effect and comply with such laws so as to
permit the continuance of offers, sales and dealings therein in such
jurisdictions during the period the Shelf Registration is required to remain
effective under Section 2(b) above and for so long as may be necessary to enable
any such Electing Holder, agent or underwriter to complete its distribution of
Securities pursuant to such Shelf Registration Statement and (C) take any and
all other actions as may be reasonably necessary or advisable to enable each
such Electing Holder, agent, if any, and underwriter, if any, to consummate the
disposition in such jurisdictions of such Transfer Restricted Securities;
provided, however, that neither the Company nor the Guarantors shall be required
for any such purpose to (1) qualify as a foreign corporation in any jurisdiction
wherein it would not otherwise be required to qualify but for the requirements
of this Section 3(d)(xii), (2) consent to general service of process in any such
jurisdiction or (3) make any changes to its certificate of incorporation or
by-laws or any agreement between it and its stockholders;

 

12



--------------------------------------------------------------------------------

(xiii) unless any Transfer Restricted Securities shall be in book-entry only
form, cooperate with the Electing Holders and the managing underwriters, if any,
to facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold, which certificates, if so required by
any securities exchange upon which any Transfer Restricted Securities are
listed, shall be penned, lithographed or engraved, or produced by any
combination of such methods, on steel engraved borders, and which certificates
shall not bear any restrictive legends; and, in the case of an underwritten
offering, enable such Transfer Restricted Securities to be in such denominations
and registered in such names as the managing underwriters may request at least
two business days prior to any sale of the Transfer Restricted Securities;

 

(xiv) provide a CUSIP number for all Transfer Restricted Securities, not later
than the applicable Effective Time;

 

(xv) enter into on one occasion, an underwriting agreement, engagement letter,
agency agreement, “best efforts” underwriting agreement or similar agreement, as
appropriate, including customary provisions relating to indemnification and
contribution, and take such other actions in connection therewith as any
Electing Holders aggregating at least 20% in aggregate principal amount of the
Transfer Restricted Securities at the time outstanding shall request in order to
expedite or facilitate the disposition of such Transfer Restricted Securities;

 

(xvi) if an offering contemplated by the Shelf Registration is an underwritten
offering, (A) make such representations and warranties to the Electing Holders
and the placement or sales agent, if any, therefor and the underwriters, if any,
thereof in form, substance and scope as are customarily made in connection with
an offering of debt securities pursuant to any appropriate agreement or to a
registration statement filed on the form applicable to the Shelf Registration;
(B) obtain an opinion of counsel to the Company in customary form and covering
such matters, of the type customarily covered by such an opinion, as the
managing underwriters, if any, or as any Electing Holders of at least 20% in
aggregate principal amount of the Transfer Restricted Securities at the time
outstanding may reasonably request, addressed to such Electing Holder or
Electing Holders and the placement or sales agent, if any, therefor and the
underwriters, if any, thereof and dated the effective date of such Shelf
Registration Statement (and if such Shelf Registration Statement contemplates an
underwritten offering of a part or all of the Transfer Restricted Securities,
dated the date of the closing under the underwriting agreement relating
thereto); (C) obtain a “cold comfort” letter or letters from the independent
certified public accountants of the Company addressed to the selling Electing
Holders, the placement or sales agent, if any, therefor or the underwriters, if
any, thereof, dated (i) the effective date of such Shelf Registration Statement
and (ii) the effective date of any prospectus supplement to the prospectus
included in such Shelf Registration Statement or post-effective amendment to
such Shelf Registration Statement which includes unaudited or audited financial
statements as of a date or for a period subsequent to that of the latest such
statements included in such prospectus (and, if such Shelf Registration
Statement contemplates an underwritten offering pursuant to any prospectus
supplement to the prospectus included in such Shelf Registration Statement or
post-effective amendment to such Shelf Registration Statement

 

13



--------------------------------------------------------------------------------

which includes unaudited or audited financial statements as of a date or for a
period subsequent to that of the latest such statements included in such
prospectus, dated the date of the closing under the underwriting agreement
relating thereto), such letter or letters to be in customary form and covering
such matters of the type customarily covered by letters of such type; (D)
deliver such documents and certificates, including officers’ certificates, as
may be reasonably requested by any Electing Holders of at least 20% in aggregate
principal amount of the Transfer Restricted Securities at the time outstanding
or the placement or sales agent, if any, therefor and the managing underwriters,
if any, thereof to evidence the accuracy of the representations and warranties
made pursuant to clause (A) above or those contained in Section 5(a) hereof and
the compliance with or satisfaction of any agreements or conditions contained in
the underwriting agreement or other agreement entered into by the Company or the
Guarantors; and (E) undertake such obligations relating to expense
reimbursement, indemnification and contribution as are provided in Section 6
hereof;

 

(xvii) notify in writing each holder of Transfer Restricted Securities of any
proposal by the Company to amend or waive any provision of this Exchange and
Registration Rights Agreement pursuant to Section 9(h) hereof and of any
amendment or waiver effected pursuant thereto, each of which notices shall
contain the text of the amendment or waiver proposed or effected, as the case
may be;

 

(xviii) in the event that any broker-dealer registered under the Exchange Act
shall underwrite any Transfer Restricted Securities or participate as a member
of an underwriting syndicate or selling group or “assist in the distribution”
(within the meaning of the Conduct Rules (the “Conduct Rules”) of the National
Association of Securities Dealers, Inc. (“NASD”) or any successor thereto, as
amended from time to time) thereof, whether as a holder of such Transfer
Restricted Securities or as an underwriter, a placement or sales agent or a
broker or dealer in respect thereof, or otherwise, assist such broker-dealer in
complying with the requirements of such Conduct Rules, including by (A) if such
Conduct Rules shall so require, engaging a “qualified independent underwriter”
(as defined in such Conduct Rules) to participate in the preparation of the
Shelf Registration Statement relating to such Transfer Restricted Securities, to
exercise usual standards of due diligence in respect thereto and, if any portion
of the offering contemplated by such Shelf Registration Statement is an
underwritten offering or is made through a placement or sales agent, to
recommend the yield of such Transfer Restricted Securities, (B) indemnifying any
such qualified independent underwriter to the extent of the indemnification of
underwriters provided in Section 6 hereof (or to such other customary extent as
may be requested by such underwriter), and (C) providing such information to
such broker-dealer as may be required in order for such broker-dealer to comply
with the requirements of the Conduct Rules; and

 

(xix) otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its securityholders as soon as practicable but in any event not later than
eighteen months after the effective date of such Shelf Registration Statement,
an earning statement of the

 

14



--------------------------------------------------------------------------------

Company and its subsidiaries complying with Section 11 (a) of the Securities Act
(including, at the option of the Company, Rule 158 thereunder).

 

(e) In the event that the Company would be required, pursuant to Section
3(d)(viii)(F) above, to notify the Electing Holders, the placement or sales
agent, if any, therefor and the managing underwriters, if any, thereof, the
Company shall without delay prepare and furnish to each of the Electing Holders,
to each placement or sales agent, if any, and to each such underwriter, if any,
a reasonable number of copies of a prospectus supplemented or amended so that,
as thereafter delivered to purchasers of Transfer Restricted Securities, such
prospectus shall conform in all material respects to the applicable requirements
of the Securities Act and the Trust Indenture Act and the rules and regulations
of the Commission thereunder and shall not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing. Each Electing Holder agrees that upon receipt of
any notice from the Company pursuant to Section 3(d)(viii)(F) hereof, such
Electing Holder shall forthwith discontinue the disposition of Transfer
Restricted Securities pursuant to the Shelf Registration Statement applicable to
such Registrable Securities until such Electing Holder shall have received
copies of such amended or supplemented prospectus, and if so directed by the
Company, such Electing Holder shall (i) destroy, or (ii) deliver to the Company
(at the Company’s expense) all copies, other than permanent file copies, then in
such Electing Holder’s possession of the prospectus covering such Transfer
Restricted Securities at the time of receipt of such notice.

 

(f) In the event of a Shelf Registration, in addition to the information
required to be provided by each Electing Holder in its Notice Questionnaire, the
Company may require such Electing Holder to furnish to the Company such
additional information regarding such Electing Holder and such Electing Holder’s
intended method of distribution of Transfer Restricted Securities as may be
required in order to comply with the Securities Act. Each such Electing Holder
agrees to notify the Company as promptly as practicable of any inaccuracy or
change in information previously furnished by such Electing Holder to the
Company or of the occurrence of any event in either case as a result of which
any prospectus relating to such Shelf Registration contains or would contain an
untrue statement of a material fact regarding such Electing Holder or such
Electing Holder’s intended method of disposition of such Transfer Restricted
Securities or omits to state any material fact regarding such Electing Holder or
such Electing Holder’s intended method of disposition of such Transfer
Restricted Securities required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing,
and promptly to furnish to the Company any additional information required to
correct and update any previously furnished information or required so that such
prospectus shall not contain, with respect to such electing Holder or the
disposition of such Transfer Restricted Securities, an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing.

 

(g) The Company will not, and will not permit any of its “affiliates” (as
defined in Rule 144) to, resell any of the Securities that have been reacquired
by any of them except in a transaction or a chain of transactions not involving
a public offering.

 

15



--------------------------------------------------------------------------------

4. Registration Expenses.

 

The Company agrees to bear and to pay or cause to be paid promptly all expenses
incident to the Company’s performance of or compliance with this Exchange and
Registration Rights Agreement, including (a) all Commission and any NASD
registration, filing and review fees and expenses including fees and
disbursements of counsel for the placement or sales agent or underwriters in
connection with such registration, filing and review, (b) all fees and expenses
in connection with the qualification of the Securities for offering and sale
under the State securities and blue sky laws referred to in Section 3(d)(xii)
hereof and determination of their eligibility for investment under the laws of
such jurisdictions as any managing underwriters or the Electing Holders may
designate, including any fees and disbursements of counsel for the Electing
Holders or underwriters in connection with such qualification and determination,
(c) all expenses relating to the preparation, printing, production, distribution
and reproduction of each registration statement required to be filed hereunder,
each prospectus included therein or prepared for distribution pursuant hereto,
each amendment or supplement to the foregoing, the expenses of preparing the
Securities for delivery and the expenses of printing or producing any
underwriting agreements, agreements among underwriters, selling agreements and
blue sky or legal investment memoranda and all other documents in connection
with the offering, sale or delivery of Securities to be disposed of (including
certificates representing the Securities), (d) messenger, telephone and delivery
expenses relating to the offering, sale or delivery of Securities and the
preparation of documents referred in clause (c) above, (e) fees and expenses of
the Trustee under the Indenture, any agent of the Trustee and any counsel for
the Trustee of any collateral agent or custodian, (f) internal expenses
(including all salaries and expenses of the Company’s officers and employees
performing legal or accounting duties), (g) fees, disbursements and expenses of
counsel and independent certified public accountants of the Company (including
the expenses of any opinions or “cold comfort” letters required by or incident
to such performance and compliance), (h) fees, disbursements and expenses of any
“qualified independent underwriter” engaged pursuant to Section 3(d)(xix)
hereof, (i) fees, disbursements and expenses of one counsel for the Electing
Holders retained in connection with a Shelf Registration, as selected by the
Electing Holders of at least a majority in aggregate principal amount of the
Transfer Restricted Securities held by Electing Holders (which counsel shall be
reasonably satisfactory to the Company), (j) any fees charged by securities
rating services for rating the Securities, and (k) fees, expenses and
disbursements of any other persons, including special experts, retained by the
Company in connection with such registration (collectively, the “Registration
Expenses”). To the extent that any Registration Expenses are incurred, assumed
or paid by any holder of Transfer Restricted Securities or any placement or
sales agent therefor or underwriter thereof, the Company shall reimburse such
person for the full amount of the Registration Expenses so incurred, assumed or
paid promptly after receipt of a request therefor. Notwithstanding the
foregoing, the holders of the Transfer Restricted Securities being registered
shall pay all agency fees and commissions and underwriting discounts and
commissions and transfer taxes attributable to the sale of such Transfer
Restricted Securities and the fees and disbursements of any counsel or other
advisors or experts retained by such holders (severally or jointly), other than
the counsel and experts specifically referred to above.

 

16



--------------------------------------------------------------------------------

5. Representations and Warranties.

 

The Company and the Guarantors represent and warrant to, and agree with, the
Purchasers and each of the holders from time to time of Transfer Restricted
Securities that:

 

(a) Each registration statement covering Transfer Restricted Securities and each
prospectus (including any preliminary or summary prospectus) contained therein
or furnished pursuant to Section 3(d) or Section 3(c) hereof and any further
amendments or supplements to any such registration statement or prospectus, when
it becomes effective or is filed with the Commission, as the case may be, and,
in the case of an underwritten offering of Transfer Restricted Securities, at
the time of the closing under the underwriting agreement relating thereto, will
conform in all material respects to the requirements of the Securities Act and
the Trust Indenture Act and the rules and regulations of the Commission
thereunder and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading; and at all times subsequent to the Effective
Time when a prospectus would be required to be delivered under the Securities
Act, other than from (i) such time as a notice has been given to holders of
Transfer Restricted Securities pursuant to Section 3(d)(viii)(F) or Section
3(c)(iii)(F) hereof until (ii) such time as the Company furnishes an amended or
supplemented prospectus pursuant to Section 3(e) or Section 3(c)(iv) hereof,
each such registration statement, and each prospectus (including any summary
prospectus) contained therein or furnished pursuant to Section 3(d) or Section
3(c) hereof, as then amended or supplemented, will conform in all material
respects to the requirements of the Securities Act and the Trust Indenture Act
and the rules and regulations of the Commission thereunder and will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in the light of the circumstances then existing; provided, however, that this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with information furnished in writing to the
Company by a holder of Transfer Restricted Securities expressly for use therein.

 

(b) Any documents incorporated by reference in any prospectus referred to in
Section 5(a) hereof, when they become or became effective or are or were filed
with the Commission, as the case may be, will conform or conformed in all
material respects to the requirements of the Securities Act or the Exchange Act,
as applicable, and none of such documents will contain or contained an untrue
statement of a material fact or will omit or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by a holder of Transfer
Restricted Securities expressly for use therein.

 

(c) The compliance by the Company and the Guarantors with all of the provisions
of this Exchange and Registration Rights Agreement and the consummation of the
transactions herein contemplated will not conflict with or result in a breach of
any of the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company, the Guarantors or their

 

17



--------------------------------------------------------------------------------

respective subsidiaries is a party or by which the Company, the Guarantors or
their respective subsidiaries is bound or to which any of the property or assets
of the Company, the Guarantors or their respective subsidiaries is subject, nor
will such action result in any violation of the provisions of the certificate of
incorporation, as amended, or the by-laws of the Company or the Guarantors or
any statute or any order, rule or regulation of any court or governmental agency
or body having jurisdiction over the Company, the Guarantors or their respective
subsidiaries or their properties; and no consent, approval, authorization,
order, registration or qualification of or with any such court or governmental
agency or body is required for the consummation by the Company and the
Guarantors of the transactions contemplated by this Exchange and Registration
Rights Agreement, except the registration under the Securities Act of the
Securities, qualification of the Indenture under the Trust Indenture Act and
such consents, approvals, authorizations, registrations or qualifications as may
be required under State securities or blue sky laws in connection with the
offering and distribution of the Securities.

 

(d) This Exchange and Registration Rights Agreement has been duly authorized,
executed and delivered by the Company and each of the Guarantors.

 

6. Indemnification.

 

(a) Indemnification by the Company and the Guarantors. The Company and each of
the Guarantors, jointly and severally, will indemnify and hold harmless each of
the holders of Transfer Restricted Securities included in an Exchange
Registration Statement, each of the Electing Holders of Transfer Restricted
Securities included in a Shelf Registration Statement and each person who
participates as a placement or sales agent or as an underwriter in any offering
or sale of such Transfer Restricted Securities against any losses, claims,
damages or liabilities, joint or several, to which such holder, agent or
underwriter may become subject under the Securities Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Exchange Registration Statement or Shelf
Registration Statement, as the case may be, under which such Transfer Restricted
Securities were registered under the Securities Act, or any preliminary, final
or summary prospectus contained therein or furnished by the Company or any
Guarantor to any such holder, Electing Holder, agent or underwriter, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse such holder, such Electing Holder, such agent and such underwriter for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that neither the Company nor the Guarantors shall
be liable to any such person in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in such
registration statement, or preliminary, final or summary prospectus, or
amendment or supplement thereto, in reliance upon and in conformity with written
information furnished to the Company by such person expressly for use therein.

 

18



--------------------------------------------------------------------------------

(b) Indemnification by the Holders and any Agents and Underwriters. The Company
and the Guarantors may require, as a condition to including any Transfer
Restricted Securities in any registration statement filed pursuant to Section
2(b) hereof and to entering into any underwriting agreement with respect
thereto, that the Company and each of the Guarantors shall have received an
undertaking reasonably satisfactory to it from the Electing Holder of such
Transfer Restricted Securities and from each underwriter named in any such
underwriting agreement, severally and not jointly, to (i) indemnify and hold
harmless the Company, the Guarantors, and all other holders of Transfer
Restricted Securities, against any losses, claims, damages or liabilities to
which the Company, the Guarantors or such other holders of Transfer Restricted
Securities may become subject, under the Securities Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in such registration statement, or any preliminary,
final or summary prospectus contained therein or furnished by the Company or any
Guarantor to any such Electing Holder, agent or underwriter, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such Electing
Holder or underwriter expressly for use therein, and (ii) reimburse the Company
and the Guarantors for any legal or other expenses reasonably incurred by the
Company and the Guarantors in connection with investigating or defending any
such action or claim as such expenses are incurred; provided, however, that no
such Electing Holder shall be required to undertake liability to any person
under this Section 6(b) for any amounts in excess of the dollar amount of the
proceeds to be received by such Electing Holder from the sale of such Electing
Holder’s Transfer Restricted Securities pursuant to such registration.

 

(c) Notices of Claims, Etc. Promptly after receipt by an indemnified party under
subsection (a) or (b) above of written notice of the commencement of any action,
such indemnified party shall, if a claim in respect thereof is to be made
against an indemnifying party pursuant to the indemnification provisions of or
contemplated by this Section 6, notify such indemnifying party in writing of the
commencement of such action; but the omission so to notify the indemnifying
party shall not relieve it from any liability which it may have to any
indemnified party otherwise than under the indemnification provisions of or
contemplated by Section 6(a) or 6(b) hereof. In case any such action shall be
brought against any indemnified party and it shall notify an indemnifying party
of the commencement thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, such indemnifying party shall
not be liable to such indemnified party for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent

 

19



--------------------------------------------------------------------------------

to the entry of any judgment with respect to, any pending or threatened action
or claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified party is an actual or potential party
to such action or claim) unless such settlement, compromise or judgment (i)
includes an unconditional release of the indemnified party from all liability
arising out of such action or claim and (ii) does not include a statement as to,
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

(d) Contribution. If for any reason the indemnification provisions contemplated
by Section 6(a) or Section 6(b) are unavailable to or insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 6(d) were determined by
pro rata allocation (even if the holders or any agents or underwriters or all of
them were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in this Section 6(d). The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, or liabilities (or actions in respect
thereof) referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 6(d), no holder shall be required to contribute any
amount in excess of the amount by which the dollar amount of the proceeds
received by such holder from the sale of any Transfer Restricted Securities
(after deducting any fees, discounts and commissions applicable thereto) exceeds
the amount of any damages which such holder has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission, and no underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the Transfer Restricted
Securities underwritten by it and distributed to the public were offered to the
public exceeds the amount of any damages which such underwriter has otherwise
been required to pay by reason of such untrue or all untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The holders’ and any underwriters’ obligations in this
Section 6(d) to contribute shall be several in proportion to the principal
amount of Transfer Restricted Securities registered or under-written, as the
case may be, by them and not joint.

 

20



--------------------------------------------------------------------------------

(e) The obligations of the Company and the Guarantors under this Section 6 shall
be in addition to any liability which the Company or any of the Guarantors may
otherwise have and shall extend, upon the same terms and conditions, to each
officer, director and partner of each holder, agent and underwriter and each
person, if any, who controls any holder, agent or underwriter within the meaning
of the Securities Act; and the obligations of the holders and any agents or
underwriters contemplated by this Section 6 shall be in addition to any
liability which the respective holder, agent or underwriter may otherwise have
and shall extent, upon the same terms and conditions, to each officer and
director of the Company or the Guarantors (including any person who, with his or
her consent, is named in any registration statement as about to become a
director of the Company or the Guarantors) and to each person, if any, who
controls the Company within the meaning of the Securities Act.

 

7. Underwritten Offerings.

 

(a) Selection of Underwriters. If any of the Transfer Restricted Securities
covered by the Shelf Registration are to be sold pursuant to an underwritten
offering, the managing underwriter or underwriters thereof shall be designated
by Electing Holders holding at least a majority in aggregate principal amount of
the Transfer Restricted Securities to be included in such offering, provided
that such designated managing underwriter or underwriters is or are reasonably
acceptable to the Company.

 

(b) Participation by Holders. Each holder of Transfer Restricted Securities
hereby agrees with each other such holder that no such holder may participate in
any underwritten offering hereunder unless such holder (i) agrees to sell such
holder’s Transfer Restricted Securities on the basis provided in any
underwriting arrangements approved by the persons entitled hereunder to approve
such arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

 

8. Rule 144 and Rule 144A.

 

The Company covenants to the holders of Transfer Restricted Securities that to
the extent it shall be required to do so under the Exchange Act, the Company
shall timely file the reports required to be filed by it under the Exchange Act
or the Securities Act (including the reports under section 13 and 15(d) of the
Exchange Act referred to in subparagraph (c)(1) of Rule 144 adopted by the
Commission under the Securities Act) and the rules and regulations adopted by
the Commission thereunder, and shall take such further action as any holder of
Transfer Restricted Securities may reasonably request, all to the extent
required from time to time to enable such holder to, sell Transfer Restricted
Securities without registration under the Securities Act within the limitations
of the exemption provided by Rule 144 and Rule 144A under the Securities Act, as
such Rule may be amended from time to time, or any similar or successor rule or
regulation hereafter adopted by the Commission. Upon the request of any holder
of Transfer Restricted Securities in connection with that holder’s sale pursuant
to Rule 144 or Rule 144A, the Company shall deliver to such holder a written
statement as to whether it has complied with such requirements.

 

21



--------------------------------------------------------------------------------

9. Miscellaneous.

 

(a) No Inconsistent Agreements. The Company and each of the Guarantors
represents, warrants, covenants and agrees that it has not granted, and shall
not grant, registration rights with respect to Transfer Restricted Securities or
any other securities which would be inconsistent with the terms contained in
this Exchange and Registration Rights Agreement.

 

(b) Specific Performance. The parties hereto acknowledge that there would be no
adequate remedy at law if the Company or any of the Guarantors fails to perform
any of its obligations hereunder and that the Purchasers and the holders from
time to time of the Transfer Restricted Securities may be irreparably harmed by
any such failure, and accordingly agree that the Purchasers and such holders, in
addition to any other remedy to which they may be entitled at law or in equity,
shall the entitled to compel specific performance of the obligations of the
Company and the Guarantors under this Exchange and Registration Rights Agreement
in accordance with the terms and conditions of this Exchange and Registration
Rights Agreement, in any court of the United States or any State thereof having
jurisdiction.

 

(c) Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally or by courier, or
three days after being deposited in the mail (registered or certified mail,
postage prepaid, return receipt requested) as follows: If to the Company or the
Guarantors, to any of them at One Tampa City Center, Suite 700, Tampa, Florida
33602, Attention: Robert Garcia, Jr., Esq. and if to a holder, to the address of
such holder set forth in the security register or other records of the Company,
or to such other address as the Company or any such holder may have furnished to
the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

 

(d) Parties in Interest. All the terms and provisions of this Exchange and
Registration Rights Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the parties hereto and the holders from time to
time of the Transfer Restricted Securities and the respective successors and
assigns of the parties hereto and such holders. In the event that any transferee
of any holder of Transfer Restricted Securities shall acquire Transfer
Restricted Securities, in any manner, whether by gift, bequest, purchase,
operation of law or otherwise, such transferee shall, without any further
writing or action of any kind, be deemed a beneficiary hereof for all purposes
and such Transfer Restricted Securities shall be held subject to all of the
terms of this Exchange and Registration Rights Agreement, and by taking and
holding such Transfer Restricted Securities such transferee shall be entitled to
receive the benefits of, and be conclusively deemed to have agreed to be bound
by all of the applicable terms and provisions of this Exchange and Registration
Rights Agreement. If the Company shall so request, any such successor, assign or
transferee shall agree in writing to acquire and hold the Transfer Restricted
Securities subject to all of the applicable terms hereof.

 

(e) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Exchange and Registration
Rights Agreement or made

 

22



--------------------------------------------------------------------------------

pursuant hereto shall remain in full force and effect regardless of any
investigation (or statement as to the results thereof) made by or on behalf of
any holder of Transfer Restricted Securities, any director, officer or partner
of such holder, any agent or underwriter or any director, officer or partner
thereof, or any controlling person of any of the foregoing, and shall survive
delivery of and payment for the Transfer Restricted Securities pursuant to the
Purchase Agreement and the transfer and registration of Transfer Restricted
Securities by such holder and the consummation of an Exchange Offer.

 

(f) Governing Law. This Exchange and Registration Rights Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

(g) Headings. The descriptive headings of the several Sections and paragraphs of
this Exchange and Registration Rights Agreement are inserted for convenience
only, do not constitute a part of this Exchange and Registration Rights
Agreement and shall not affect in any way the meaning or interpretation of this
Exchange and Registration Rights Agreement.

 

(h) Entire Agreement; Amendments. This Exchange and Registration Rights
Agreement and the other writings referred to herein (including the Indenture and
the form of Securities) or delivered pursuant hereto which form a part hereof
contain the entire understanding of the parties with respect to its subject
matter. This Exchange and Registration Rights Agreement supersedes all prior
agreements and understandings between the parties with respect to its subject
matter. This Exchange and Registration Rights Agreement may be amended and the
observance of any term of this Exchange and Registration Rights Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument duly executed by the Company and the
holders of at least a majority in aggregate principal amount of the Transfer
Restricted Securities at the time outstanding. Each holder of any Transfer
Restricted Securities at the time or thereafter outstanding shall be bound by
any amendment or waiver effected pursuant to this Section 9(h), whether or not
any notice, writing or marking indicating such amendment or waiver appears on
such Transfer Restricted Securities or is delivered to such holder.

 

(i) Inspection. For so long as this Exchange and Registration Rights Agreement
shall be in effect, this Exchange and Registration Rights Agreement and a
complete list of the names and addresses of all the holders of Transfer
Restricted Securities shall be made available for inspection and copying on any
business day by any holder of Transfer Restricted Securities for proper purposes
only (which shall include any purpose related to the rights of the holders of
Transfer Restricted Securities under the Securities, the Indenture and this
Exchange and Registration Rights Agreement) at the offices of the Company at the
address thereof set forth in Section 9(c) above and at the office of the Trustee
under the Indenture.

 

(j) Counterparts. This Exchange and Registration Rights Agreement may be
executed by the parties in counterparts, each of which shall be deemed to be an
original, but all such respective counterparts shall together constitute one and
the same instrument.

 

23



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us one for the Company, the Guarantors and each of the Representatives
plus one for each counsel counterparts hereof, and upon the acceptance hereof by
you, on behalf of the Purchasers, this letter and such acceptance hereof shall
constitute a binding agreement between the Purchasers, the Guarantors and the
Company.

 

Very truly yours,

Syniverse Technologies, Inc.

By

 

/s/ Raymond L. Lawless

   

Name:  Raymond L. Lawless

   

Title:    Chief Financial Officer and Secretary

Syniverse Holdings, Inc.

By

 

/s/ Raymond L. Lawless

   

Name:  Raymond L. Lawless

   

Title:    Chief Financial Officer and Secretary

Syniverse Brience, LLC

By

 

/s/ Raymond L. Lawless

   

Name:  Raymond L. Lawless

   

Title:    Chief Financial Officer and Secretary

Syniverse Technologies of Virginia, Inc.

By

 

/s/ Raymond L. Lawless

   

Name:  Raymond L. Lawless

   

Title:    Secretary and Treasurer

 

Accepted as of the date hereof:

LEHMAN BROTHERS INC.

By

 

/s/ Anthony Maniscalco

   

Name:  Anthony Maniscalco

   

Title:    Senior Vice President

 

24



--------------------------------------------------------------------------------

Accepted as of the date hereof:

DEUTSCHE BANK SECURITIES INC.

By

 

/s/ Paul Cahalan

   

Name:  Paul Cahalan

   

Title:    Director

By

 

/s/David Crescenzi

   

Name:  David Crescenzi

   

Title:    Vice President

 

25